ELLISON, J.
Plaintiff is the father of Bertha Sponable, who is the mother of a child born out of wedlock,^ in July, 1895. It appears that Arthur Owens is the father of the child; so that when it was about seven months old, to-wit, in February, 1896, he and plaintiff and said Bertha executed the following contract.’ The defendant, who is Arthur’s father, signed the obligation set out below — the contract:
“This agreement made and entered into this eleventh day of February, 1896, by and between Arthur Owens, of Jasper-county, Missouri, party of the first part, and Bertha Sponable and Frank Sponable, of said county and state, parties of the second part, witnesseth: That the party of the first part hereby agrees and binds himself to marry said Bertha Sponable on the twelfth day of February, 1896, and also to pay to Frank Sponable for the support of a certain child born to *177said Bertba Sponable in the month of July, 1895, the sum of $50 per year for the period of fourteen years, payable annually on the birthday of said child, provided, however, that if the said Arthur Owens during the whole of any year lives with the said Bertha Sponable as his wife or is supporting the said child, the said Frank Sponable is to credit the said Owens on this contract with the sum of fifty dollars for each year that they are^so living together or that he supports said child during the term of this agreement. This agreement is to be void in case of the death of the said Arthur Owens or of said child. The said Arthur Owens hereby further promises to pay to the said Frank Sponable on or before two years, the further sum of one hundred dollars to be evidenced by a promissory note of even date herewith. Also the said Arthur Owens hereby agrees to give his father, D. D. Owens, as security for the faithful performance of this contract. In testimony whereof the parties have to this agreement set their hands this eleventh day of February, 1896.
“A. OWENS.
“F. M. SpoNable.
“Bertha INEZ Sponable.
“I, D. D. Owens, hereby bind myself as security for the said Arthur Owens, for the faithful performance of this contract, guaranteeing that the same be fully complied with on the part of the said Arthur Owens. This the day and year first above written.
“D. D. Owens.”
It seems that Bertha and Arthur were then duly married, and that plaintiff was paid, as provided by the contract, up to 1899, when default was made. It seems that Arthur deserted Bertha and went to California and that in September, 1898, she obtained a divorce from him in the Jasper Circuit *178Court, and afterwards married another husband and now lives in the State of Nebraska, having the child in her custody. This action is brought for the payment due in July, 1899. The defense was, first, that there was no consideration upon which to base the contract made by Arthur; and, second, that when Bertha obtained the divorce from him, he was released from his contract to pay the money. The judgment in the trial court was for defendant.
"We have concluded that both defenses are unsound. The father of a bastard child, in the absence of a statute, is not legally bound for its support, however he may be morally; and his promise to the mother to support it is without consideration and therefore not enforcible. Easley v. Gordon, 51 Mo. App. 637. But in this case there is an agreement to marry, and such an agreement has always been considered a valuable consideration. Powell v. Moeller, 107 Mo. 471. The agreement to marry is not alone a consideration supporting an action for failure to marry, but it is a consideration upon which other lawful agreements may be based. It is not unlawful for a father to support, or agree to support, or to agree to provide for the support of his illegitimate child; and no reason can exist why he should not be allowed to legally bind himself in a contract with the mother of the child. It is but necessary that there be a legal consideration, and we are of the opinion that an agreement between the two to marry is sufficient.
But it is said the promise for support was here made to a third party (the woman’s father) who, not being liable to support the child, has no legal interest in the matter. We need not go into the question of a promise made to one party for the benefit of another. For, in our view, the contract was with the prospective wife; that is to say, Arthur promised Bertha that he would marry her and that he would provide fifty dollars for the yearly support of the child by paying that *179sum to this plaintiff, her father. And so it appears be brought this action as trustee. .
It is, however, suggested that a reading of the contract discloses that Bertha did not promise to marry Arthur and therefore there was no mutuality. That is not a substantial objection. It is true the wording of the contract is that Arthur “binds himself to marry said Bertha,” and there is no worded promise on her part. But she signed and accepted the contract and it became as binding an obligation upon her to marry him as it did upon him to marry her.
It will be noticed that the contract reads that each year Arthur lives with Bertha as his wife, he is to be exempt from paying the money. It is, therefore, urged that when she obtained the divorce she put it out of her power to live with him as his wife and that, in consequence, the contract is annulled. But Bertha obtained the divorce (as the decree shows) for the reason she was “the innocent and injured party;” and was “entitled to be divorced from” him- He will, therefore, not be permitted to avoid his contract on account of a divorce which was the result of wrongful conditions he brought about and which compelled her to procure it.
We are not unmindful of the rule of law that, “where the covenantee does any act by which the covenantor is incapacitated to observe his covenant,” the latter is released. Jarrel v. Farris, 6 Mo. 159. But this rule ought not and does not apply to a ease where the act of the covenantee is the compelling result of the first wrongful act of the covenantor, otherwise it would be in the power of all covenantors to release their covenants by their own willful conduct.
The judgment is reversed and the cause remanded with directions to enter judgment for the plaintiff.
The other judges concur.